ABBA-LECHEM CORPORATION, Petitioner, v. COMMISSIONER OF INTERVAL REVENUE, Respondent.Abba-Lechem Corp. v. Comm'rDocket No. 25565-11United States Tax Court2013 U.S. Tax Ct. LEXIS 45; May 22, 2013, Entered2013 U.S. Tax Ct. LEXIS 45">*45 Mark H. Pfeffer, Respondent, Pro se, Thousand Oaks, CA.James S. Halpern, Judge.James S. HalpernDECISIONPursuant to the agreement of the parties in this case, it is ORDERED AND DECIDED:That petitioner is not entitled to treatment under section 530 of the Revenue Act of 1978, as amended, for the quarters ending March 31, 2007, through and including December 31, 2008;That Mario Procopio is classified as an employee of petitioner for purposes of federal employment taxes under subtitle C of the Internal Revenue Code with respect to the taxable periods ending March 31, 2007, June 30, 2007, September 30, 2007, December 31, 2007, March 31, 2008, June 30, 2008, September 30, 2008, and December 31, 2008;That petitioner is entitled to the benefits of section 3509(a) of the Internal Revenue Code for purposes of federal employment taxes under Subtitle C of the Internal Revenue Code with respect to the wages paid to the above-named employee during the quarters ending March 31, 2007, June 30, 2007, September 30, 2007, December 31, 2007, March 31, 2008, June 30, 2008, September 30, 2008, and December 31, 2008;That petitioner's liability for employment taxes, penalties, and additions to tax arising from the above determinations is as follows:2013 U.S. Tax Ct. LEXIS 45">*46 2007 Tax Period EndingType of Tax:Mar. 31June 30Sept. 30Dec. 31FICA$1,801.85$1,801.85$1,801.85$1,801.85ITW$294.42$294.42$294.42$294.42FUTANONENONENONE$434.00Additions to the Tax:I.R.C. §6651$995.73$974.76$943.32$1,100.67I.R.C. §6656$150.15$150.15$150.15$193.55Total$3,242.15$3,221.18$3,189.74$3,824.492008 Tax Period EndingType of Tax:Mar. 31June 30Sept. 30Dec. 31FICA$370.07$370.07$370.07$370.07ITW$60.47$60.47$60.47$60.47FUTANONENONENONE$434.00Additions to the Tax:I.R.C. §6651$180.83$174.37$167.91$324.20I.R.C. §6656$30.84$30.84$30.84$74.24Total$642.21$635.75$629.29$1,262.98(Signed) James S. HalpernJudgeEntered: May 22, 2013* * * *It is stipulated that the term "federal employment taxes" refers to income tax withholding ("ITW") under I.R.C. § 3402(a), the tax imposed by the Federal Insurance Contributions Act ("FICA") under I.R.C. §§ 3101, 3102(a), and 3111, and the tax imposed by the Federal Unemployment Tax Act ("FUTA") under I.R.C. § 3301(a).It is further stipulated that the Court may enter the foregoing decision.It is further stipulated that interest will be assessed as provided by law on the tax due from the petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions2013 U.S. Tax Ct. LEXIS 45">*47  contained in I.R.C. § 6213(a) prohibiting assessment and collection of the tax (plus statutory interest) until the decision of the Tax Court becomes final.It is further stipulated that all employment taxes due shall be assessed as of the fourth quarter of the taxable year./s/ William J. WilkinsWILLIAM J. WILKINSChief CounselInternal Revenue Service/s/ Mario ProcopioMario ProcopioPresident,Abba-Lechem CorporationSuite F1152177 Riverside AvenueNewport Beach, CA 92663Telephone: (714) 385-0043Date: 04-19-2013By: /s/ Mark H. PfefferMARK H. PFEFFERAttorney(Tax Exempt & Government Entities)Tax Court Bar No. PM0393950 Hampshire RoadEast PavilionThousand Oaks, CA 91361-2819Telephone: (805) 371-6700x733Date 5/6/2013